TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00456-CR


Juan Mora, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9024098, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Robert F. Andrews, is ordered to tender a brief in this cause no later than January 17,
2003.  No further extension of time will be granted.
It is ordered December 19, 2003. 

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish